Citation Nr: 0510601	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  02-20 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
death pension benefits in the amount of $5,447.00.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1954.  He died in August 1998.  The appellant is the 
veteran's widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 decision of the RO's 
Committee on Waivers and Compromises, which denied the 
appellant's request for waiver of recovery of an overpayment 
in the amount of $5,447.  In October 2002, the appellant 
filed a notice of disagreement with this decision, and in 
November 2002, the RO issued a statement of the case.  In 
December 2002, the appellant perfected her appeal herein.

As explained below, the Board does not consider waiver of the 
recovery of the overpayment at issue to be precluded by the 
showing of fraud, misrepresentation or bad faith.  Therefore, 
the matter will need to be addressed under the principles of 
equity and good conscience, which the RO has not 
accomplished.  That aspect of the appeal is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. In October 1998, the appellant was granted death pension 
benefits effective from October 1998. The appellant was 
notified by VA at the time of her obligation to immediately 
notify VA of any change in income or net worth.

2. In September 2001, the appellant was informed that 
additional income, which had not been recorded on her initial 
application form, created an overpayment in the amount of 
$5,447.00.

3.  The appellant's failure to properly fill in VA forms is 
not shown by the evidence of record to constitute fraud, 
misrepresentation of a material fact, or bad faith.


CONCLUSION OF LAW

The overpayment of death pension benefits in the amount of 
$5,447.00 was not created through fraud, misrepresentation of 
a material fact, or bad faith on the part of the appellant.  
38 U.S.C.A. 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.965 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran died in August 1998.  The appellant is the 
veteran's widow. After applying for a death pension in 
September 1998, the appellant was awarded and began receiving 
death pension benefits in October 1998.  

In March 2000, the appellant submitted a statement indicating 
that a VA representative at Fort Benning Army Base had helped 
her complete her initial application for death pension 
benefits.  

In September 2001, the appellant was informed that an 
overpayment had been created due to additional income she had 
been receiving which was not included in her initial 
application for death pension benefits, filed in September 
1998.  This additional income resulted in an overpayment of 
$5,447.00.  

In November 2001, the appellant submitted a statement 
requesting a waiver of any overpayment.  She indicated that 
she could not understand how the overpayment came to be, and 
that she believed she had accounted for all of the money she 
had received during this time properly.  

In a January 2002 decision, the Committee on Waivers and 
Compromised (COWC) denied the appellant's request for a 
waiver of the debt finding that the appellant had acted in 
bad faith.  The decision noted that the additional income had 
been identified by VA through an Income Verification Match 
with the IRS.  This income had not been reported on the 
appellant's initial application for death pension benefits, 
and had not been subsequently reported by the appellant, 
despite VA letters informing her of her responsibility to 
immediately report any income change. The COWC decision also 
noted that the appellant had previously been granted a waiver 
of indebtedness in September 2000, which also had been 
created due to unreported income on the appellant's initial 
application.

In December 2002, the appellant submitted her substantive 
appeal form.  She stated that the first few months after her 
husband died were very difficult, and that she could not 
state with any certainty what type of income nor where funds 
originated during that time.

II. Analysis

Initially, the Board notes that the notice and duty-to-assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, are inapplicable 
to cases involving the waiver of recovery of overpayment 
claims.  See Lueras v. Principi, 18 Vet. App. 435 (2004); see 
also Barger v. Principi, 16 Vet. App. 132 (2002).  

The provisions of 38 U.S.C.A. 5302(c) (West 1991), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver."  
Similarly, 38 C.F.R. § 1.965(b) (2004), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.

A debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  A debtor exhibits lack 
of good faith where the debtor's conduct shows an "absence of 
an honest intention to abstain from taking unfair advantage 
of the ... Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence." 38 C.F.R. § 1.962(b) (2004).

The evidence indicates that the appellant was given written 
instructions regarding filing for pension benefits, and 
correctly reporting income.  It also indicates that she was 
informed on more than one occasion to report any changes in 
her income.  However, the appellant has reported that the 
veteran's death was very difficult on her, and that she could 
not state with any certainty what type of income nor where 
funds originated during the time in question.  She also 
indicated that she was assisted in completing her initial 
application form by a VA representative, and believed she had 
completed the forms properly.

After a thorough review of the evidence of record, and the 
statements by the appellant, and resolving all doubt in favor 
of the appellant, it is the opinion of the Board that the 
evidence is insufficient to establish fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment.  This does not mean that 
she may not be found at fault in its creation, but merely 
indicates that the action, which led to its creation, does 
not meet the high degree of impropriety as to constitute 
fraud, misrepresentation, or bad faith. Therefore, the waiver 
is not precluded under the provision set forth in 38 U.S.C.A. 
§ 5302(a).




ORDER

Waiver of the indebtedness is not precluded by fraud, 
misrepresentation, or bad faith, and to this extent only the 
appeal is granted.


REMAND

Inasmuch as it has been determined that waiver of recovery of 
the debt is not precluded by fraud, misrepresentation or bad 
faith, the application of the standard of equity and good 
conscience must be considered.

The applicable law provides that there shall be no recovery 
of payments or overpayments (or any interest thereon) of any 
benefits under any of the laws administered by the Secretary 
whenever the Secretary determines that recovery would be 
against equity and good conscience.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  As set 
forth in 38 C.F.R. § 1.965(a), in making this determination, 
consideration will be given to the following elements which 
are not intended to be all-inclusive:

(1) Fault of debtor. Where actions of the debtor 
contribute to creation of the debt.

(2) Balancing of faults. Weighing fault of debtor 
against Department of Veterans Affairs fault.

(3) Undue hardship. Whether collection would deprive 
debtor or family of basic necessities.

(4) Defeat the purpose. Whether withholding of benefits 
or recovery would nullify the objective for which 
benefits were intended.

(5) Unjust enrichment. Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment. Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a 
legal obligation.

A review of the evidence reflects that the appellant had been 
asked to provide
a current financial status report in May 2004.  The appellant 
is hereby informed that one of the factors in considering 
whether a waiver of overpayment should be granted is her 
current financial status.  Thus, the Board believes the RO 
should provide the veteran with a final opportunity to submit 
this information.  

Accordingly, this case is REMANDED for the following:

1. The appellant should be furnished a 
Financial Status Report for her 
completion.  The RO is requested to 
explain to the appellant the need for 
current financial information with regard 
to her claim.

2.  After any response from the appellant 
has been received, the RO should 
readjudicate this claim on the basis of 
whether collection of the debt would 
violate the principles of equity and good 
conscience.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


